Citation Nr: 0735684	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  04-35 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for residuals of a right knee meniscectomy. 

2. Entitlement to an initial rating higher than 10 percent 
for residuals of a fracture of the left (minor) clavicle, 
before February 24, 2004, and an initial rating higher than 
20 percent from February 24, 2004.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1981 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In granting service connection by aggravation for the right 
knee disability, the RO assigned a rating of 20 percent based 
on painful range of motion and deducted 10 percent for the 
pre-existing condition.  While on appeal and in a rating 
decision in May 2004, the RO erroneously assigned a 20 
percent rating without the 10 percent deduction for the pre-
existing right knee disability.  In February 2007, the RO 
discovered the error and then notified the veteran of the 
proposal to reduce the 20 percent rating to 10 percent after 
deducting 10 percent for the pre-existing right knee 
disability.  The RO accomplished the reduction to 10 percent 
in a rating decision in July 2007, effective from October 1, 
2007.  Since the rating of 20 percent was due to an 
administrative error on the part of the RO, an overpayment of 
compensation was not created.  After the veteran was provided 
notice of the rating decision in July 2007, the veteran at 
this time has not initiated an appeal of the rating decision, 
deducting the 10 percent for the pre-existing right knee 
disability. 


FINDINGS OF FACT

1. The residuals of a right knee meniscectomy are 
degenerative arthritis with pain and range of motion from 0 
degrees of extension to 98 degrees of flexion.

2. Before February 24, 2004, the residuals of a fracture of 
the left clavicle were pain with motion; and from February 
24, 2004, the residuals of a fracture of the left clavicle 
are manifested by pain and limitation of external and 
internal rotation to 30 degrees. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for residuals of a right knee meniscectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 71a, Diagnostic Codes 5260, 5261 (2007).  

2. The criteria for an initial rating higher than 10 percent 
for residuals of a fracture of the left clavicle before 
February 24, 2004, and an initial rating higher than 20 
percent from February 24, 2004, have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2002 and in April 2007.  The veteran 
was notified of the evidence needed to substantiate the 
claims for increase and that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or authorizes VA to obtain private 
medical records on his behalf.  The veteran was asked to 
submit any evidence that would include that in his 
possession. The notice included the degree of disability 
assignable and the general provision for the effective date 
of the claims, that is, the date of receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the veteran was provided substantial 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in July 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained VA records and 
afforded the veteran VA examinations.  As there are no 
additional records to obtain, the Board concludes that no 
further assistance to the appellant is required to comply 
with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

On preliminary physical review in December 1980 and on 
entrance examination in January 1981, history included a 
right meniscal tear, which was surgically repaired. The 
pertinent finding was surgical scars.  On orthopedic 
consultation in Febraury 1986, the impression, in part, was 
residuals of right knee meniscectomy with mild instability. 

On VA examination in May 2002, the veteran complained of 
constant right knee pain, swelling, clicking, locking, and 
weakness.  He stated that he was unable to stand after 
kneeling for an extended period of time.  The examiner 
reported that the right knee appeared normal without heat, 
redness, swelling, effusion, subluxation, instability, 
abnormal movement, drainage, or weakness. The ligament tests 
were negative.  Flexion was from 0 to 140 degrees with pain 
between 30 and 140 degrees and extension was to 0 degrees 
with pain.  X-rays of the right knee showed no abnormality.  
The impression was right knee injury with meniscus and 
ligament damage; status post right knee arthroscopic surgery 
with residual well-healed scar, limitation of motion, and 
pain. 

For the left shoulder, the veteran stated that he broke his 
clavicle in 1989 during service in a vehicle accident.  He 
complained of constant pain and numbness from the shoulder to 
the fingers.  The examiner reported that the shoulder joints 
appeared normal without heat, redness, swelling, instability, 
abnormal movement, or weakness.  Flexion was from 0 to 180 
degrees with pain from 90 to 180 degrees.  Adduction was also 
from 0 to 180 degrees with pain from 90 to 180 degrees. 
External rotation and internal rotation were from 0 to 90 
degrees.  Range of shoulder motion ws affected by pain, but 
there was no fatigue, weakness, incoordination, or lack of 
endurance.  X-rays of the left clavicle showed no 
abnormality.  The impression was left shoulder injury with 
clavicular fracture with residual pain on range of motion.   

VA records from August to December 2003 show that the veteran 
was being followed for right knee pain.  Treatment included 
physical therapy.  The pertinent findings, in part, were pain 
and weakness in the right knee with quadriceps atrophy. An 
MRI revealed degeneration of the lateral and  medial menisci, 
but the ligaments were unremarkable. 

On VA examination in February 2004,  the veteran complained 
of right knee pain and instability.  Range of motion was from 
0 to 140 degrees.  The ligaments were stable.  X-rays 
revealed arthritis. 

For the left shoulder, flexion was to 180 degrees, extension 
to 30 degrees, and external and internal rotation was 30 
degrees.  X-rays showed an old healed left clavicle fracture. 

In an addendum, the VA examiner stated that since range of 
motion of the knee and shoulder were essential normal mtse

On a VA examination conducted in April 2007 the veteran 
complained of pain and stiffness in the right knee.  There 
was no swelling, heat, or redness.  Instability was reported, 
but no locking, dislocation, or recurrent suluxation was 
noted.  Evaluation revealed 104 degrees of knee flexion to 0 
degrees of extension.  Repetitive range of motion was stopped 
because of pain after two or three motions.  Range of motion 
was said to have decreased to 98 degrees of flexion. Lack of 
endurance and weakness was noted, but no lack of 
coordination.  There was no edema, redness, heat, or abnormal 
movement, but there was guarding.  The ligaments of the knee 
appeared to be normal, although the veteran complained of 
giving way.    

In regard to the left shoulder, it was reported that the 
veteran had no pain and stiffness, swelling, heat, or 
redness.  However, it was reported that the veteran refused 
to perform range of motion because of pain.  The examiner 
said that he could not explain the lack of range of motion. 



                                                Law and 
Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active military service and the residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2006).

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into active service, 
whether the particular condition was noted at the time of 
entrance into the active service, or it is determined upon 
the evidence of record to have existed at that time. It is 
therefore necessary, in all cases of this kind, to deduct 
from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total (100 
percent), no deduction will be made. The resulting difference 
will be recorded on the rating sheet. If the degree of 
disability at the time of entrance into service is not 
ascertainable in terms of the schedule, no deduction will be 
made. 38 C.F.R. §§ 3.322 and 4.22 (2001).        

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward. See Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2006), pertaining to functional impairment. The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determines whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination. Such inquiry is not to be 
limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination. Id.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint involved. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Where there is x-ray evidence of 
arthritis and limitation of motion, but not to a compensable 
degree under the Code, a 10 percent rating is for assignment 
for each major joint affected by arthritis. See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2006).

Applicable regulations also provide that knee disability may 
be rated on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2006). Under Diagnostic 
Code 5260, which contemplates limitation of flexion  the 
criteria for  a 10 percent rating is flexion limited to 45 
degrees while a 20 percent rating requires flexion  to 30 
degrees and flexion limited to 15 degrees warrants 30 
percent.. Diagnostic Code 5261 provides that extension 
limited to 5 degrees warrants a noncompensable rating; 
extension limited to 10 degrees warrants a 10 percent rating; 
extension limited to 15 degrees warrants a 20 percent rating; 
and extension limited to 20 degrees warrants a 30 percent 
rating. A 40 percent evaluation requires that extension be 
limited to 30 degrees. A 50 percent evaluation requires that 
extension be limited to 45 degrees or more. 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2006).

Full flexion of the knee is considered to be 140 degrees. 
Full extension is considered to be 0 degrees. See 38 C.F.R. § 
4.71, Plate II (2005).

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 
Removal of the semilunar cartilage, if symptomatic, is rated 
as 10 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 
5259.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006) evaluates 
other impairment of the knee, recurrent subluxation or 
lateral instability. Under Diagnostic Code 5257, knee 
impairment with slight recurrent subluxation or lateral 
instability is assigned a 10 percent rating. A 20 percent 
rating is assigned if there is moderate recurrent subluxation 
or lateral instability, and a 30 percent rating is assigned 
if there is severe recurrent subluxation or lateral 
instability. See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5257 (2006).

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities. See VAOPGCPREC 
23-97; 62 Fed. Reg. 63,604 (1997). In VAOPGCPREC 23-97, it 
was held that a veteran who has arthritis and instability of 
the knee might be rated separately under Diagnostic Codes 
5003 and 5257, provided that any separate rating must be 
based upon additional disability. When a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.

More recently, the VA General Counsel held that separate 
ratings could be provided for limitation of knee extension 
and flexion under Diagnostic Codes 5260 and 5261. VAOPGCPREC 
9-2004 (2004); 69 Fed. Reg. 59990 (2004)

Under the provisions of Diagnostic Code 5200, a 30 percent 
evaluation is warranted for favorable ankylosis of the 
scapulohumeral articulation of the major upper extremity, and 
a 20 percent evaluation is warranted for favorable ankylosis 
of the scapulohumeral articulation of the minor upper 
extremity. Ankylosis is considered to be favorable when 
abduction is possible to 60 degrees and the individual can 
reach his or her mouth and head. Ankylosis of the 
scapulohumeral articulation of the major upper extremity 
which is intermediate between favorable and unfavorable 
ankylosis warrants a 40 percent evaluation, and a 30 
evaluation is given for intermediate between favorable and 
unfavorable ankylosis of the minor upper extremity. A 50 
percent evaluation requires unfavorable ankylosis of the 
major upper extremity, and a 40 percent evaluation is given 
for unfavorable ankylosis of the minor upper extremity. 
Ankylosis is considered to be unfavorable when abduction is 
limited to 25 degrees from the side. 38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

Limitation of motion of the shoulder is evaluated under 
Diagnostic Code 5201. This code provides for a 20 percent 
evaluation for limitation of motion of the major or minor arm 
when motion is possible to the shoulder level. Limitation of 
motion to midway between the side and shoulder level warrants 
a 30 percent evaluation for the major shoulder, and a 20 
percent evaluation for the minor shoulder. Limitation of 
motion to 25 degrees from the side warrants a 40 percent 
evaluation for the major shoulder, and 30 percent for the 
minor shoulder. 38 C.F.R. § 4.71a, Code 5201.

With regard to the minor upper extremity provisions of 
Diagnostic Code 5202, a 20 percent evaluation is warranted 
for malunion of the humerus of the minor upper extremity with 
either moderate or marked deformity. A 20 evaluation is also 
warranted for frequent or infrequent episodes of dislocation 
of the scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level or with 
guarding of all arm movements. A 40 percent evaluation is 
warranted for fibrous union of the humerus of the minor upper 
extremity; and a 50 percent evaluation requires nonunion of 
the humerus (a false, flail joint). The highest rating for 
the minor upper extremity of 70 percent requires loss of the 
head of the humerus (flail shoulder). 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Impairment of the clavicle or scapula in the minor extremity 
with malunion is assigned a 10 percent disability rating. 
Impairment of the clavicle or scapula in the minor extremity 
with nonunion and without loose movement is also assigned a 
10 percent disability rating. Impairment of the clavicle or 
scapula in the minor extremity with nonunion and with loose 
movement is assigned a 20 percent disability rating. A 20 
percent rating is also assigned for impairment of the 
clavicle or scapula in the minor extremity with dislocation.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2005).

                                                     Legal 
Analysis 

In this case, the evidence shows the veteran was noted to 
have had a preservice meniscectomy of the right knee on his 
1981 service entrance examination and the service medical 
records render it apparent that such resulted in internal 
knee derangement with knee pain and mild instability. Since 
the veteran also experienced considerable inservice right 
knee symptomatology  the RO granted service connection for 
the veteran's status post right knee disability based on 
aggravation during service. The RO assigned a rating of 20 
percent for this disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 and deducted 10 percent for the degree 
of disability due to the preserves injury. Given the clear 
evidence of preservice injury and pathology in the right knee 
and given the reference to instability and pain resulting 
from the preservice disability, the Board finds that the 
deduction of 10 percent was reasonable given the level of 
disability attributable to preservice injury and the 
requirements of 38 C.F.R. § 3.322

VA examinations conducted in 2002, 2004, and 2007 revealed no 
significance evidence of ligamentous instability or 
subluxation in the knee. Since that is the case, 
consideration of VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 
(1998) and the assignment of a separate evaluations under 
Diagnostic Code 5257 and Diagnostic Codes 5260-5261 is not 
appropriate in this case. 

The above examinations of the right knee performed during the 
appellate period show, at the worst, right knee flexion and 
extension limited by pain to that of 0 to 98 degrees.  Such 
represents no significant loss of knee extension and 
therefore does not meet the criteria for a compensable rating 
under Diagnostic Code 5261. The limitation of knee flexion is 
also insufficient to justify an increased rating for the 
veteran's right knee under Diagnostic Code 5260.  

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran is not entitled 
to a rating higher than his current 10 percent for his status 
post right knee disorder under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5258, given the 10 percent deduction 
of his preexisting right knee injury, or any other 
potentially applicable diagnostic code or based on any other 
factors. The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for an initial rating higher 
than 10 percent for the veteran's right knee disorder must be 
denied.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the evidence shows that the veteran's left 
thumb disability was not more than 10 percent disabling 
during any period subsequent to December 9, 1996, the 
effective date of service connection. Accordingly, staged 
ratings for the veteran's left thumb disability is not 
warranted. Fenderson v. West, 12 Vet. App. 119 (1999).

In regard to the veteran's left shoulder disability, the 
Board notes initially that there is no evidence of ankylosis 
of scapulohumeral articulation or impairment of the scapula 
on the left side. As such, Diagnostic Code 5200 is not 
applicable for evaluating the veteran's service-connected 
left  shoulder disability. Also, since the record contains no 
evidence of left shoulder dislocations the provisions of 
Diagnostic Code 5202 are also not for application in this 
case.  

Prior to February 2002, the veteran had been assigned a 10 
percent evaluation for the left shoulder disability based 
analogously on limitation of function in the minor extremity 
under Diagnostic Code 5203.  An examination conducted in 
February 2004 revealed 180 degrees of flexion in the left 
shoulder with 30 degrees of extension and 30 degrees of 
internal and external rotation.  In a subsequent rating 
action the RO assigned a 20 percent evaluation for the 
veteran's left shoulder disability based on limitation of 
motion of the minor arm when motion is possible to the 
shoulder level or there is limitation of motion to midway 
between the side and shoulder level under Diagnostic Code 
5201. This evaluation was made effective on February 24, 
2002, the date of the examination that disclosed the above 
findings.  

Prior to the examination of February 2002 the clinical record 
discloses no more than painful, but essentially normal, 
motion in the left shoulder. Such findings do not equate to 
an evaluation in excess of the 10 percent rating then 
assigned under Diagnostic Code 5203 because there was no 
findings indicative of dislocation of the left shoulder or 
nonunion with loose movement in the left shoulder. Although 
pain on left shoulder motion was noted prior to February 
2004, motion in the left shoulder was possible to a full 
range prior to February 2004.  Since that is the case, an 
evaluation in excess of 10 percent prior to February 24, 
2002, is also not warranted under Diagnostic Code 5201. 

Regarding the claim for a current evaluation in excess of 20 
percent for left shoulder disability, the record contains no 
clinical findings indicative of left shoulder disability 
causing limitation of left arm motion to 25 degrees from the 
side which is the requirement for an increased rating under 
Diagnostic Code 5201.  Since that is the case, the Board 
concludes that the veteran's left shoulder disability is 
adequately reflected at present by the 20 percent rating 
currently in effect.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a post operative right knee disability is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left (minor) clavicle, prior 
to February 24, 2004, and in excess of 20 percent thereafter 
is denied.  



____________________________________________
GEORGE E. GUIDO, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


